       Case 2:19-cv-02686-SPL Document 22 Filed 08/24/20 Page 1 of 3




 1
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8                                               )    No. CV 19-02686-PHX-SPL
      David John Miller,
 9                                               )
                                                 )
                        Petitioner,              )    ORDER
10                                               )
      v.
11                                               )
                                                 )
      David Shinn, et al.,                       )
12                                               )
13                      Respondents.             )
                                                 )
14                                               )

15          The Court has before it, Petitioner’s Petition for Writ of Habeas Corpus pursuant to
16   28 U.S.C. § 2254 (Doc. 1), the Answer from the Respondents (Doc. 10), and the
17   Petitioner’s Reply. (Doc. 11) Additionally, the Court is in receipt of the Report and
18   Recommendation of the Magistrate Judge (Doc. 14), Petitioner’s Objections (Doc. 17), and
19   Petitioner’s Application for Certificate of Appealability from the District Court. (Doc. 18)
20          In the instant Petition, the Petitioner alleges: (1) the trial counsel failed to interview
21   2 witnesses that the Petitioner believed would have provided exculpatory information; (2
22   and 3) the trial counsel failed to object to testimonial hearsay and failed to object to the
23   prosecutor’s alleged misconduct during closing arguments; (4) the appellate counsel was
24   ineffective because he failed to raise the prosecutor’s alleged misconduct and that
25   cumulative errors violated Petitioner’s Sixth Amendment and due process rights. (Doc. 1
26   at 4-31)
27          A district judge “may accept, reject, or modify, in whole or in part, the findings or
28   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b). When a party files a
       Case 2:19-cv-02686-SPL Document 22 Filed 08/24/20 Page 2 of 3




 1   timely objection to an R&R, the district judge reviews de novo those portions of the R&R
 2   that have been “properly objected to.” Fed. R. Civ. P. 72(b). A proper objection requires
 3   specific written objections to the findings and recommendations in the R&R. See United
 4   States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003); 28 U.S.C. § 636(b) (1). It
 5   follows that the Court need not conduct any review of portions to which no specific
 6   objection has been made. See Reyna-Tapia, 328 F.3d at 1121; see also Thomas v. Arn, 474
 7   U.S. 140, 149 (1985) (discussing the inherent purpose of limited review is judicial
 8   economy). Further, a party is not entitled as of right to de novo review of evidence or
 9   arguments which are raised for the first time in an objection to the R&R, and the Court’s
10   decision to consider them is discretionary. United States v. Howell, 231 F.3d 615, 621-622
11   (9th Cir. 2000).
12          The Court has carefully undertaken an extensive review of the sufficiently
13   developed record. The Petitioner’s objections to the findings and recommendations of the
14   Magistrate Judge have also been thoroughly considered.
15          After conducting a de novo review of the issues and objections, the Court reaches
16   the same conclusions reached by Judge Bibles. Having carefully reviewed the record, the
17   Petitioner has presented arguments that appear to be unsupported conclusions devoid of
18   merit. Furthermore, this Court also failed to find cumulative error that deprived the
19   Petitioner of due process and Sixth amendment rights. The R&R will be adopted in full.
20   Accordingly,
21          IT IS ORDERED:
22          1.      That the Magistrate Judge’s Report and Recommendation (Doc. 14) is
23   accepted and adopted by the Court;
24          2.      That the Petitioner’s Objections (Doc. 17) are overruled;
25          3.      That the Petitioner’s Application for Certificate of Appealability from the
26   District Court (Doc. 18) is denied as moot.
27          4.      That the Petition for Writ of Habeas Corpus (Doc. 1) is denied and this action
28   is dismissed with prejudice;


                                                   2
       Case 2:19-cv-02686-SPL Document 22 Filed 08/24/20 Page 3 of 3




 1             5.    That a Certificate of Appealability and leave to proceed in forma pauperis
 2   on appeal are denied because the dismissal of the Petition is justified; and
 3             6.    That the Clerk of Court shall enter judgment according and terminate this
 4   action.
 5             Dated this 24th day of August 2020.
 6
 7                                                       Honorable Steven P. Logan
                                                         United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     3
